UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22842 FORUM FUNDS II Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2013 – February 28, 2014 Item 1.Schedule of Investments. BAYWOOD SKBA VALUEPLUS FUND SCHEDULE OF INVESTMENTS FEBRUARY 28, 2014(Unaudited) Shares Security Description Value Common Stock - 93.1% Basic Materials - 5.2% E.I. du Pont de Nemours & Co. Goldcorp, Inc. LyondellBasell Industries NV, Class A Sealed Air Corp. Capital Goods/Industrials - 10.2% Eaton Corp. PLC General Electric Co. Raytheon Co. Stanley Black & Decker, Inc. United Parcel Service, Inc., Class B Consumer Cyclicals - 4.2% Coach, Inc. Ford Motor Co. Genuine Parts Co. Consumer Staples - 5.6% Kimberly-Clark Corp. Molson Coors Brewing Co., Class B PepsiCo, Inc. Energy - 11.0% BP PLC, ADR ConocoPhillips Ensco PLC, Class A Occidental Petroleum Corp. Spectra Energy Corp. Valero Energy Corp. Financials - 26.3% BB&T Corp. Brookfield Office Properties, Inc. CME Group, Inc. Cullen/Frost Bankers, Inc. Fidelity National Financial, Inc., Class A JPMorgan Chase & Co. M&T Bank Corp. MetLife, Inc. Redwood Trust, Inc. The Chubb Corp. U.S. Bancorp Wells Fargo & Co. Weyerhaeuser Co. Health Care - 13.6% AbbVie, Inc. Baxter International, Inc. Becton Dickinson and Co. Cardinal Health, Inc. Johnson & Johnson Pfizer, Inc. Technology - 11.7% Analog Devices, Inc. Automatic Data Processing, Inc. Cisco Systems, Inc. Harris Corp. Microsoft Corp. TE Connectivity, Ltd. Telecommunications - 3.5% Verizon Communications, Inc. Utilities - 1.8% Dominion Resources, Inc. Exelon Corp. Total Common Stock (Cost $8,979,243) Money Market Fund - 1.8% Federated Government Obligations Fund, 0.01% (a) (Cost $221,682) Total Investments - 94.9%(Cost $9,200,925)* Other Assets & Liabilities, Net - 5.1% NET ASSETS - 100.0% ADR American Depositary Receipt PLC Public Limited Company (a)Variable rate security.Rate presented is as of February 28, 2014. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation Gross Unrealized Depreciation Net Unrealized Appreciation The Fund has a three-tier fair value hierarchy.The basis of the tiers is dependent upon the various "inputs" used to determine the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - quoted prices in active markets for identical assets Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's investments as of February 28, 2014: Valuation Inputs Investments in Securities Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs - Total Investments The Level 1 value displayed in this table is Common Stock. The Level 2 value displayed in this table is a Money Market Fund.Refer to the Schedule of Investments for a further breakout of each security by industry. There were no transfers between Level 1, Level 2 and Level 3 for the period ended February 28, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. CVR DYNAMIC ALLOCATION FUND SCHEDULE OF INVESTMENTS FEBRUARY 28, 2014(Unaudited) AF Shares Security Description Value Common Stock – 43.7% Basic Materials – 2.0% CF Industries Holdings, Inc. $ Communications– 10.1% Comtech Telecommunications Corp. Conversant, Inc. (a) DIRECTV (a) Entercom Communications Corp., Class A (a) IAC/InterActiveCorp. Consumer Discretionary – 5.5% Coach, Inc. International Game Technology TiVo, Inc. (a) Consumer Staples – 12.9% Dr. Pepper Snapple Group, Inc. Gentiva Health Services, Inc. (a) LHC Group, Inc. (a) Performant Financial Corp. (a) Revlon Inc., Class A (a) The Providence Service Corp. (a) Triple-S Management Corp., Class B (a) Financial – 1.8% CME Group, Inc. Industrials – 5.6% Joy Global, Inc. Lindsay Corp. Golar LNG, Ltd. Technology – 5.8% Oracle Corp. SanDisk Corp. VMware, Inc., Class A (a) Total Common Stock (Cost $3,115,725) Investment Companies – 40.6% First Trust Dow Jones Internet Index Fund Guggenheim Spin-Off ETF iShares North American Tech-Software ETF iShares U.S. Aerospace & Defense ETF iShares U.S. Regional Banks ETF iShares U.S. Oil & Gas Exploration & Production ETF SPDR S&P Retail ETF Total Investment Companies (Cost $2,850,571) Money Market Fund – 1.3% Fidelity Institutional Cash Money Market Fund, 0.04% (b) (Cost $96,766) Total Investments – 85.6% (Cost $6,063,062)* $ Other Assets & Liabilities, Net – 14.4% Net Assets – 100.0% $ ETF Exchange Traded Fund (a) Non-income producing security. (b) Variable rate security. Rate presented is as of February 28, 2014. As ofFebruary 28, 2014, the Fund held the following futures contracts: Contracts Type Expiration Date Notional Contract Value Net Unrealized Depreciation 1 10-year Mini JGB Future 03/10/14 $ $ 3 Australian 3-year Bond Future 03/15/14 ) 1 NASDAQ 100 E-mini Future 03/21/14 1 Cattle Feeder Future 04/17/14 ) 1 Sugar #11 (World) Future 05/01/14 ) 1 Soybean Future 05/16/14 1 Soybean Meal Future 05/16/14 1 LME Zinc Future 05/21/14 1 Soybean Oil Future 05/23/14 1 Coffee Robusta 10-ton Future 05/30/14 1 KC HRW Wheat Future 05/30/14 ) 2 U.S. 2-year Note Future 06/30/14 91 2 U.S. 5-year Note Future 06/30/14 2 U.S. 10-year Note Future 06/30/14 2 New Zealand 3-month Bill Future 09/15/14 1 90-day Bank Bill Future 12/12/14 ) 2 90-day Euro Currency Future 06/15/15 71 1 90-day Sterling Future 06/17/15 (1 ) Canola Future 05/16/14 ) ) $ $ * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of February 28, 2014. Level 1 Level 2 Level 3 Total Assets Investments At Value Common Stock Basic Materials $ $ - $ - $ Communications - - Consumer Discretionary - - Consumer Staples - - Financial - - Industrials - - Technology - - Investment Companies - - Money Market Fund - - Total Investments At Value - Other Financial Instruments** Futures - - Total Assets $ $ $ - $ Liabilities Other Financial Instruments** Futures ) - - ) Total Liabilities $ ) $ - $ - $ ) ** Other Financial Instruments are derivative instruments not reflected in the Schedule of Investments, such as futures, which are valued at the unrealized appreciation (deprecation) at period end. There were no transfers between Level 1, Level 2 and Level 3 for the period ended February 28, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. ((a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS II By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: April 4, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date: April 4, 2014 By: /s/ Karen Shaw Karen Shaw, Principal Financial Officer Date:
